Citation Nr: 1108490	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left peroneal neuropathy, for the relevant period prior to November 1, 2007.  

2.  Entitlement to an increased evaluation for chronic lumbosacral strain, rated as 10 percent disabling for the relevant period prior to November 1, 2007.  

3.  Entitlement to continuation of service-connected disability compensation for chronic lumbosacral strain, from November 1, 2007.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to July 1998, from March 2005 to July 2005, and from August 2007 to September 2010.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the North Little Rock, Arkansas, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that service connection for lumbosacral strain during the Veteran's second period of active duty was established in a January 2006 rating decision.  A 10 percent disability evaluation was assigned, from July 2, 2005.  

In VA Forms 21-4138, received on October 30, 2007, the Veteran stated that she desired to apply for an increase in the rating for her back disability and noted that she was on active duty.  In a November 2007 letter, the AOJ notified the Veteran that her disability compensation benefits were being terminated, from October 31, 2007, based on the information she provided in the October 2007 VA Form 21-4138 as to her active duty status.  

In December 2007, the Veteran underwent a VA spine and peripheral nerve examination, and in a February 2008 rating decision, a rating in excess of 10 percent was denied for lumbosacral strain, prior to November 1, 2007, and compensation for chronic lumbosacral strain was terminated, from November 1, 2007, noted to be due to a return to active duty.  The Veteran filed a notice of disagreement with the denial of a rating in excess of 10 percent, and in a March 2009 rating decision, a separate 10 percent evaluation was assigned for left peroneal neuropathy associated with lumbosacral strain, from July 2, 2005 to October 31, 2007.  

In March 2009, a statement of the case was issued pertaining to the evaluation of the lumbosacral strain and associated left peroneal neuropathy, prior to November 2007, as well as to continued entitlement to disability compensation, from November 1, 2007.  The Board notes that in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  The Veteran filed a VA Form 9 in April 2009.  

In a May 2009 record, the AOJ noted, "[r]eceived activation match for Active duty with an EOD of Jan 1, 2009.  Vet stated she has been on Active duty since Nov 1, 2007 and is still on active duty."  In addition, the record notes, "I reminded vet to bring her DD214 in to resume benefits when she comes off active duty."  

The Veteran was afforded a spine and peripheral nerves VA examination in January 2010.  In May 2010 correspondence, the Veteran stated that she was on active duty.  

In a July 2010 VA examination request, the AOJ noted that the Veteran was on active duty.  It was requested that the examiner resolve conflicts between findings on VA examination in December 2007 and findings on VA examination in January 2010.  The Veteran failed to report for the scheduled VA examination in July 2010.  

In October 2010, the Veteran requested to have her VA disability compensation benefits reinstated.  A copy of the DD Form 214 she submitted shows that, for the relevant period, she reentered service in August 2007 and separated in September 2010.  

A December 2010 supplemental statement of the case notes that increased ratings for chronic lumbosacral strain and left peroneal neuropathy were denied prior to November 1, 2007, and that the Veteran failed to report for the scheduled July 2010 VA examination.  The AOJ stated, in pertinent part, as follows:

A VA examination was conducted on 1-20-10, prior to the regional office knowing you were on active military duty.  Those examination findings would support the severity at the time of the examination, however, since you were on active military duty at that time they do not support entitlement to an increase prior to your return to active duty.  

The Board notes that 38 U.S.C.A. § 5304(c) (West 2002) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700 (2010).  This includes active duty pay, drill and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  

The Board notes that since the AOJ scheduled the Veteran for VA examination during a period of active duty not only in January 2010, but also in July 2010, and to the extent necessary, there was good cause for the failure to report under 38 C.F.R. § 3.655.  As noted, that the AOJ verified she was on active duty in January 2009, and as instructed, the Veteran submitted her DD Form 214 in October 2010, following separation in September 2010.  Regardless, the Veteran must be afforded a VA examination to determine the degree of impairment due to lumbosacral strain and associated left peroneal neuropathy since separation in September 2010, and service records from this period of active duty must be obtained.  38 C.F.R. § 3.654(2) (2010).  

The Board notes that the physical therapy records referenced in the VA Form 9 are not associated with the claims file.  

In addition, in a December 2010 deferred rating decision, the AOJ noted that in light of the Veteran's DD Form 214 showing she reentered active service in August 2007, an adjustment to the compensation benefits was necessary.  The Veteran has not been provided appropriate notice in this regard.  

In addition, the AOJ should verify all dates of service and provide the Veteran with appropriate notice in regard to the date upon she reentered service for the relevant period in association with issue of continuation of service-connected disability compensation, to ensure due process.  

The Board notes that the general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In addition, under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), a 10 percent disability rating is warranted when there is mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve, and a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  A 40 percent disability rating is warranted when there is complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covering the entire dorsum of the foot and toes.

The Board notes that failure to report for a scheduled VA examination, without good cause shown, may result in the denial of the claim.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Verify all dates of service and associate the verification with the claims file.  

2.  Obtain service records from the Veteran's most recent period of active service, from August 2007 to September 2010, or as verified.  All efforts in this regard should be documented in the claims file and all records obtained must be associated with the claims file.  

3.  Provide the appropriate notice to the Veteran in regard to the date identified as the date upon which she reentered service for the relevant period in association with issue of continuation of service-connected disability compensation.  

4.  Attempt to obtain relevant physical therapy records.  All efforts in this regard should be documented in the claims file.  

5.  After completion of the above, schedule the Veteran for VA orthopedic examination to determine the degree of impairment due to the service-connected lumbosacral strain for the relevant period.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be conducted and the examination report should include full range of motion studies.  The AOJ should request that the examiner provide an opinion in regard to the degree of impairment due to chronic lumbosacral strain and associated left peroneal neuropathy, to include an opinion as to whether there is additional functional loss with repetitive movement, and/or whether there is any additional associated neurologic impairment in addition to the left peroneal neuropathy.  The degree of impairment due to neurologic impairment should include the left peroneal and should indicate if impairment is mild incomplete, moderate incomplete, severe incomplete or complete paralysis.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible, as well as on opinion as to the impact lumbosacral strain and associated left peroneal neuropathy have on the Veteran's employability.  A complete rationale should accompany any opinion provided.  

6.  Ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


